PER CURIAM.
This cause is here on petition of Laurence D. Childs, respondent, to review the judgment of the Board of Governors of The Florida Bar that he be suspended from the practice of law for a period of one year and thereafter until he shall have demonstrated to the Board and to this Court his rehabilitation and fitness to resume the practice of law and shall have paid the cost of these proceedings in the amount of $160.20.
The findings of fact incorporated in the report of the Referee, are that respondent failed to file Income and Social Security tax returns in violation of Title 26, United States Code.
The Referee’s summary of evidence shows respondent testified he had no excuse for his failure to file the aforesaid returns, that he cooperated fully with the agents of the Internal Revenue Service in their investigation and that numerous and responsible persons, including the Mayor of St. Petersburg and an attorney, two Judges of St. Petersburg and four past presidents of the St. Petersburg Bar Association, gave testimony supporting respondent’s excellent reputation for honesty and integrity in the community and his long and honorable career as a Municipal Judge, all of whom expressed personal belief the rights of the public would not be endangered if respondent were allowed to continue the practice of law. The Referee recommended the respondent be found guilty as charged in the complaint and be given a private reprimand.
We have examined the record and heard argument of counsel. It is our conclusion the respondent is guilty as charged. We have concluded, however, in line with the facts and circumstances reflected in the *863record, suspension for a period of six months and the payment of the costs incurred represents, for this individual, adequate penalty and, to that end, we substitute our judgment for that of the Board of Governors.
It is accordingly ordered and adjudged that respondent be suspended from the practice of law in Florida for a period of six months and to pay the costs of these proceedings in the amount of $160.20.
It is so ordered.
THORNAL, C. J., DREW, CALDWELL and ERVIN, JJ., and GRAESSLE, Circuit Judge, concur.